Exhibit 10.14

Transition Agreement, Dated November 8, 2006 by and between Michael R. Imbriani
and PQ Corporation

This TRANSITION AGREEMENT AND GENERAL RELEASE (the “Transition Agreement”),
entered into by Michael R. Imbriani (“Mr. Imbriani”) and PQ Corporation (the
“Company”), a Pennsylvania Corporation and Niagara Holdings, Inc., a Delaware
Corporation (“Holdings”) of which the Company is a wholly-owned subsidiary.

RECITALS

WHEREAS, Mr. Imbriani and the Company previously entered into an employment
agreement, dated February 11, 2005 (the “Employment Agreement”), to employ Mr.
Imbriani as the Vice Chairman, PQ Corporation and President, Chemical Groups for
an initial term of three (3) years;

WHEREAS, Mr. Imbriani and the Company mutually desire: (i) to amicably conclude
Mr. Imbriani’s employment relationship with the Company and (ii) to enter into
this Transition Agreement which supersedes and cancels all other agreements that
Mr. Imbriani has with the Company, including, but not limited to, the Employment
Agreement;

WHEREAS, Mr. Imbriani and the Company intend for this Transition Agreement to
satisfy Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), including the transition rules of the regulations proposed by the
Secretary of the United States Treasury Department and the Internal Revenue
Service under Code Section 409A;

WHEREAS, Mr. Imbriani hereby certifies that he has been afforded a reasonable
opportunity of at least twenty-one (21) days to consider this Transition
Agreement and has been advised by the Company to consult with an attorney of his
choice with respect to the execution of this Transition Agreement; and

WHEREAS, Mr. Imbriani has carefully read and fully understands all of the
provisions and effects of this Transition Agreement, including its effects on
any and all provisions of the Employment Agreement, and on any other contract or
agreement to which he is a party.

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.              EFFECTIVE RETIREMENT FROM EMPLOYMENT.  EFFECTIVE AS OF
DECEMBER 31, 2006 (THE “EFFECTIVE DATE”), MR. IMBRIANI WILL RETIRE AND HIS
EMPLOYMENT WITH THE COMPANY WILL CEASE AND, AS A RESULT, THE COMPANY SHALL PAY
AND PROVIDE THE BENEFITS DESCRIBED UNDER THIS TRANSITION AGREEMENT TO MR.
IMBRIANI.  TO THE EXTENT NOT THERETOFORE PAID, MR. IMBRIANI SHALL BE PAID HIS
BASE SALARY THROUGH DECEMBER 31, 2006.


SECTION 2.              CONSIDERATION.  SUBJECT TO MR. IMBRIANI ENTERING INTO
AND NOT REVOKING THE RELEASE AGREEMENT WITH THE COMPANY, WHICH IS ATTACHED
HERETO AND MADE PART HEREOF AS APPENDIX A, MR. IMBRIANI SHALL RECEIVE THE
FOLLOWING CONSIDERATION DESCRIBED IN THIS SECTION 2.


A.             SEPARATION PAYMENTS.  IN PLACE OF THE APPENDIX C OF THE
EMPLOYMENT AGREEMENT, SEVERANCE PAY, THE COMPANY SHALL PAY MR. IMBRIANI A
SEPARATION PAYMENT IN THE AMOUNT OF SIX HUNDRED FIFTY-FOUR THOUSAND SIX HUNDRED
THREE DOLLARS ($654,603), WHICH IS EQUAL TO TWENTY-TWO MONTHS OF HIS BASE SALARY
(FOR THE PERIOD OF JANUARY 1, 2007 TO OCTOBER 31, 2008).  SUCH PAYMENT SHALL BE
IN A SINGLE LUMP SUM  AND SHALL BE MADE ON OR BEFORE JANUARY 19, 2007.


B.             BONUS PAYMENTS.


(I)            2006 BONUS.  DESPITE NOT BEING EMPLOYED WITH THE COMPANY THROUGH
THE PAYMENT DATE, MR. IMBRIANI SHALL BE ELIGIBLE TO PARTICIPATE IN THE 2006 PQ
INCENTIVE PLAN (THE “BONUS PLAN”).  THE AMOUNT OF ANY BONUS DUE SHALL BE
CALCULATED IN ACCORDANCE WITH THE TERMS OF THE BONUS PLAN AS APPLICABLE TO ALL
PARTICIPANTS OF THE BONUS PLAN AND PAYMENT OF THE BONUS SHALL BE MADE AT THE
SAME TIME AS OTHER SENIOR EXECUTIVES OF THE COMPANY ARE PAID THEIR BONUS.


(II)           2007 AND 2008 BONUS.  MR. IMBRIANI SHALL ALSO BE ENTITLED TO
BONUS PLAN PAYMENTS FOR 2007 AND 2008 CALENDAR YEARS IN ACCORDANCE WITH THIS
SECTION.  MR. IMBRIANI’S BASE SALARY SHALL BE ASSUMED TO BE THREE HUNDRED
FIFTY-SEVEN THOUSAND FIFTY-SIX DOLLARS ($357,056) FOR THE 2007 CALENDAR YEAR AND
TWO HUNDRED NINETY-SEVEN THOUSAND

1


--------------------------------------------------------------------------------



 


FIVE HUNDRED FORTY-SEVEN DOLLARS ($297,547) FOR THE 2008 CALENDAR YEAR.  MR.
IMBRIANI’S BONUS AMOUNTS FOR THE 2007 AND 2008 CALENDAR YEARS SHALL BE BASED ON
THE HIGHEST ACTUAL BONUS PERCENTAGE PAID TO HIM FOR ANY YEAR IN THE PERIOD 2002
THROUGH 2006.  THESE BONUS PLAN PAYMENTS WILL BE PAID TO MR. IMBRIANI WITHIN 10
DAYS OF HIS RECEIPT OF HIS 2006 BONUS.


C.             RETENTION BONUS.  THE COMPANY SHALL PAY MR. IMBRIANI A RETENTION
BONUS PAYMENT IN THE AMOUNT OF NINE HUNDRED FIFTY-EIGHT THOUSAND THREE HUNDRED
THIRTY-THREE DOLLARS ($958,333).  SUCH PAYMENT SHALL BE IN A SINGLE LUMP SUM AND
SHALL BE MADE ON OR BEFORE JANUARY 19, 2007.


D.             GROUP HEALTH PLAN BENEFITS.  ON OR BEFORE DECEMBER 31, 2006, MR.
IMBRIANI WILL ELECT FOR HIMSELF AND HIS ELIGIBLE DEPENDENTS TO EITHER CONTINUE
TO PARTICIPATE IN THE COMPANY’S GROUP MEDICAL PLAN (WHICH INCLUDES MEDICAL,
VISION, AND PRESCRIPTION DRUG COVERAGE), OR SUCH COMPARABLE PLANS THAT MAY BE
MAINTAINED BY THE COMPANY’S SUCCESSOR (COLLECTIVELY REFERRED TO AS THE “GROUP
MEDICAL PLANS”), AS IF MR. IMBRIANI HAD CONTINUED IN ACTIVE EMPLOYMENT, OR THE
COMPANY’S RETIREE MEDICAL PLAN.  MR. IMBRIANI’S PARTICIPATION IN EITHER THE
GROUP MEDICAL PLANS OR RETIREE MEDICAL PLAN SHALL BE GOVERNED SOLELY BY, AND
SUBJECT TO, ALL OF THE TERMS AND CONDITIONS SET FORTH IN SUCH GROUP MEDICAL
PLANS OR RETIREE MEDICAL PLAN, AND PURSUANT TO THE COMPANY’S FULL DISCRETIONARY
AUTHORITY TO AMEND, MODIFY, OR TERMINATE SUCH PLANS AT ANY TIME AND FOR ANY
REASON FOR EMPLOYEES OF THE COMPANY GENERALLY .  MR. IMBRIANI’S PARTICIPATION IN
THESE GROUP MEDICAL PLANS IS ALSO CONTINGENT UPON HIS CONTINUED PAYMENT OF THE
EMPLOYEE/RETIREE PORTION OF THE APPLICABLE PREMIUMS THEREUNDER.  IF MR. IMBRIANI
FAILS TO PAY HIS SHARE OF THE COST, HIS PARTICIPATION SHALL TERMINATE IN
ACCORDANCE WITH THE TERMS OF THAT GROUP MEDICAL PLAN.

Mr. Imbriani will continue to participate in the Company’s Buy-Up Dental Plan
through October 31, 2008, as if he had continued in active employment.  Mr.
Imbriani’s participation in the Buy-Up Dental Plan shall be governed solely by,
and subject to, all of the terms and conditions set forth in such in such Buy-Up
Dental Plan and pursuant to the Company’s full discretionary authority to amend,
modify, or terminate such Plans at any time and for any reason for employees of
the Company generally.  Mr. Imbriani’s participation in the Buy-Up Dental Plan
is also contingent upon his continued payment of the employee portion of the
applicable premiums thereunder.  If Mr. Imbriani fails to pay his share of the
cost of continued participation in the Buy-Up Dental Plan, his participation in
the plan shall terminate in accordance with the terms of that Plan.

Mr. Imbriani’s participation in all other benefit plans (life insurance, short
and long term disability plans, etc.) shall cease effective December 31, 2006 in
accordance with the terms of such plans and no alternative benefits shall be
provided hereunder.


E.             LIFE INSURANCE.  THE COMPANY SHALL PAY MR. IMBRIANI TWENTY-SEVEN
THOUSAND THIRTY-SEVEN DOLLARS ($27,037) WHICH REPRESENTS THE PRESENT VALUE OF
THE ESTIMATED COST TO CONVERT HIS LIFE INSURANCE COVERAGE (ONE TIMES (1X)
CURRENT BASE SALARY) UNDER THE COMPANY’S GROUP TERM COVERAGE TO AN INDIVIDUAL
POLICY FOR A PERIOD OF TWENTY-TWO (22) MONTHS, BASED ON THE POLICY’S CURRENT
CONVERSION RATE TABLE.  SUCH PAYMENT SHALL BE MADE IN A SINGLE LUMP SUM PAYMENT
AND SHALL BE MADE ON OR BEFORE JANUARY 19, 2007.


F.              SAVINGS PLAN MATCHING CONTRIBUTION.  THE COMPANY SHALL PAY MR.
IMBRIANI ELEVEN THOUSAND NINE HUNDRED SEVENTY-FOUR DOLLARS ($11,974), WHICH
REPRESENTS THE PRESENT VALUE OF THE MATCHING CONTRIBUTIONS THE COMPANY WOULD
HAVE MADE ON MR. IMBRIANI’S BEHALF TO THE PQ CORPORATION SAVINGS PLAN HAD MR.
IMBRIANI REMAINED EMPLOYED THROUGH OCTOBER 31, 2008, AND HAD MR. IMBRIANI
CONTINUED MAKING ELECTIVE DEFERRALS AT THE SAME LEVEL AS OF THE EFFECTIVE DATE.
 SUCH PAYMENT SHALL BE MADE IN A SINGLE LUMP SUM AND SHALL BE MADE ON OR BEFORE
JANUARY 19, 2007


G.             COMPANY CAR.  THE COMPANY SHALL PAY MR. IMBRIANI A SINGLE LUMP
SUM PAYMENT OF TWENTY-ONE THOUSAND FOUR HUNDRED THIRTY-TWO DOLLARS ($21,432),
WHICH REPRESENTS THE TOTAL MONTHLY LEASE PAYMENTS THAT THE COMPANY WOULD HAVE
MADE FOR MR. IMBRIANI’S USE OF THE COMPANY CAR THROUGH OCTOBER 31, 2008 HAD HIS
EMPLOYMENT NOT ENDED HEREWITH.  THE LUMP SUM PAYMENT SHALL BE MADE ON OR BEFORE
JANUARY 19, 2007.  NO COMPANY CAR WILL BE AVAILABLE FOR MR. IMBRIANI’S USE AFTER
THE EFFECTIVE DATE.


H.             CLUB DUES.  THE COMPANY SHALL REIMBURSE MR. IMBRIANI FOR CLUB
DUES THAT RELATE TO THE PERIOD BEGINNING ON JANUARY 1, 2007 AND ENDING ON
OCTOBER 31, 2008.  THE COMPANY SHALL REIMBURSE MR. IMBRIANI IN A SINGLE LUMP SUM
PAYMENT OF TEN THOUSAND DOLLARS ($10,000).  THE LUMP SUM PAYMENT SHALL BE MADE
ON OR BEFORE JANUARY 19, 2007.

2


--------------------------------------------------------------------------------


 


I.              FINANCIAL PLANNING ASSISTANCE.  THE COMPANY SHALL REIMBURSE MR.
IMBRIANI, FOR THE PERIOD BEGINNING ON JANUARY 1, 2007 AND ENDING ON OCTOBER 31,
2008, FOR THE FINANCIAL PLANNING ASSISTANCE SERVICES BEING PROVIDED TO HIM BY
THE COMPANY AT THE EFFECTIVE DATE.  THE COMPANY SHALL REIMBURSE MR. IMBRIANI IN
A SINGLE LUMP SUM PAYMENT OF EIGHT THOUSAND DOLLARS ($8,000).  THE LUMP SUM
PAYMENT SHALL BE MADE ON OR BEFORE JANUARY 19, 2007.


J.              VACATION PAY.  MR. IMBRIANI ACKNOWLEDGES THAT HE HAS BEEN PAID
FOR ALL ACCRUED AND UNUSED VACATION TIME FOR THE CALENDAR YEAR 2006 AND THAT HE
IS NOT ENTITLED TO ANY ADDITIONAL VACATION PAY FOR CALENDARS YEARS 2007 AND
2008.


K.             CONSULTING SERVICES AGREEMENT.  IN EXCHANGE FOR ENTERING INTO
THIS TRANSITION AGREEMENT, THE COMPANY HEREBY AGREES TO ENTER INTO A CONSULTING
SERVICES AGREEMENT, ATTACHED HERETO AS APPENDIX C AND MADE A PART HEREOF.  IN
ACCORDANCE WITH THE CONSULTING SERVICES AGREEMENT, THE COMPANY FURTHER AGREES TO
PAY MR. IMBRIANI’S CONSULTING FEES OF SEVENTY THOUSAND DOLLARS ($70,000) IN A
SINGLE LUMP SUM PAYMENT ON OR BEFORE DECEMBER 30, 2006.


L.              LEGAL FEES.  WITHIN 30 DAYS OF THE PRESENTATION OF PROPER
INVOICES, THE COMPANY AGREES TO PAY UP TO A MAXIMUM OF THREE THOUSAND DOLLARS
($3,000) OF REASONABLE LEGAL FEES AND EXPENSES DUE MORGAN, LEWIS & BOCKIUS LLP,
IN CONNECTION WITH THE LEGAL ADVICE MR. IMBRIANI RECEIVED CONCERNING THIS
TRANSITION AGREEMENT, THE GENERAL RELEASE AND THE CONSULTING AGREEMENT.  MORGAN,
LEWIS & BOCKIUS LLP IS AN INTENDED THIRD PARTY BENEFICIARY OF THIS SECTION 2.L.


M.            GROSS-UP PAYMENTS PURSUANT TO INTERNAL REVENUE CODE.


(I)            IF ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE
BENEFIT OF MR. IMBRIANI, WHETHER PAID UNDER THIS AGREEMENT OR OTHERWISE, (A
“PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY CODE SECTION 4999, OR
ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THEN MR. IMBRIANI SHALL BE ENTITLED TO RECEIVE
AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER MR.
IMBRIANI PAYS ALL TAXES OF ANY NATURE (INCLUDING ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES AND ANY EXCISE TAX IMPOSED UPON THE GROSS-UP
PAYMENT), MR. IMBRIANI SHALL RETAIN AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO
THE EXCISE TAX IMPOSED UPON THE PAYMENT.


(II)           SUBJECT TO THE PROVISIONS OF SUBPARAGRAPH (V)BELOW, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SUBSECTION, INCLUDING WHETHER A
GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT, SHALL BE
MADE BY THE AN ACCOUNTANT DESIGNATED BY THE COMPANY (THE “ACCOUNTANT”).  THE
COMPANY SHALL REQUEST THE ACCOUNTANT TO PROVIDE DETAILED SUPPORTING CALCULATIONS
TO THE MR. IMBRIANI BY JANUARY 15, 2007.  ANY DETERMINATION BY THE ACCOUNTANT
SHALL BE BINDING UPON THE COMPANY AND MR. IMBRIANI.


(III)          THE INITIAL GROSS-UP PAYMENT, IF ANY, AS DETERMINED PURSUANT TO
THIS SECTION, SHALL BE PAID TO IMBRIANI WITHIN FIVE (5) DAYS OF THE RECEIPT OF
THE ACCOUNTANT’S DETERMINATION.  IF THE ACCOUNTANT DETERMINES THAT NO EXCISE TAX
IS PAYABLE BY MR. IMBRIANI, IT SHALL FURNISH MR. IMBRIANI WITH AN OPINION, ON
WHICH HE MAY RELY IN FILING HIS FEDERAL AND STATE INCOME TAX RETURNS, THAT THAT
THERE IS SUBSTANTIAL AUTHORITY THAT MR. IMBRIANI IS NOT REQUIRED TO REPORT ANY
EXCISE TAX ON HIS FEDERAL INCOME TAX RETURN.


(IV)          IF MR. IMBRIANI IS REQUIRED TO PAY ANY EXCISE TAX AFTER THE
COMPANY HAS REIMBURSED MR. IMBRIANI HEREUNDER OR AFTER A DETERMINATION HAS BEEN
MADE THAT NO REIMBURSEMENT IS REQUIRED, THE COMPANY SHALL PROMPTLY REIMBURSE MR.
IMBRIANI FOR THE UNDERPAYMENT, AS DETERMINED BY THE ACCOUNTANT.  FOR PURPOSES OF
THIS SUBSECTION, THE “UNDERPAYMENT” IS THE DIFFERENCE BETWEEN THE FINALLY
DETERMINED GROSS-UP PAYMENT AND THE AMOUNT THAT THE COMPANY PREVIOUSLY PAID TO
MR. IMBRIANI HEREUNDER.


(V)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, MR. IMBRIANI
SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE
THAT, IF SUCCESSFUL, WOULD REQUIRE PAYMENT BY THE COMPANY OF THE GROSS-UP
PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE, BUT NO LATER
THAN TEN (10) BUSINESS DAYS AFTER MR. IMBRIANI KNOWS OF SUCH CLAIM, AND SHALL
ADVISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM
IS REQUESTED TO BE PAID.  MR. IMBRIANI SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE THIRTY (30) DAY PERIOD FOLLOWING THE DATE ON WHICH IT GIVES
SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY
PAYMENT OF TAXES WITH

3


--------------------------------------------------------------------------------



 


RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES MR. IMBRIANI IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
MR. IMBRIANI SHALL:

(A)           GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM;

(B)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING WITHOUT
LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN
ATTORNEY REASONABLY SELECTED BY THE COMPANY;

(C)           COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM; AND

(D)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Mr. Imbriani harmless, on an
after-tax basis, for any Excise Tax or other tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this subparagraph, the Company shall control all proceedings taken in
connection with such contest and, in its sole discretion, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, in its sole discretion,
either direct Mr. Imbriani to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner.  Mr. Imbriani agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs Mr. Imbriani to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Mr. Imbriani, on an interest-free basis, and shall indemnify and
hold Mr. Imbriani harmless, on an after-tax basis, from any Excise Tax or income
or employment tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the Mr. Imbriani’s taxable year
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and Mr. Imbriani shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.


(VI)          IF, AFTER THE RECEIPT BY MR. IMBRIANI OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SUBPARAGRAPH (V), MR. IMBRIANI BECOMES ENTITLED TO RECEIVE
ANY REFUND WITH RESPECT TO SUCH CLAIM, MR. IMBRIANI SHALL (SUBJECT TO THE
COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SUBPARAGRAPH (V)) PROMPTLY PAY TO
THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY MR.
IMBRIANI OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SUBPARAGRAPH (V), A
DETERMINATION IS MADE THAT MR. IMBRIANI SHALL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM, AND THE COMPANY DOES NOT NOTIFY MR. IMBRIANI IN WRITING
OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY
(30) DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND
SHALL NOT BE REQUIRED TO BE REPAID, AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET,
TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID.

n.

Company Release. The Company shall furnish Mr. Imbriani with a Mutual Release,
which is attached

hereto and made part hereof, as Appendix B on the 8th day following the
execution and non-revocation of the Release Agreement.


 

Section 3.

Payments and Withholding.

The Company agrees that all payments made pursuant to Section 2

subparagraphs 2.a. Separation Payments, 2.c. Retention Bonus, 2.e. Life
Insurance, 2.f. Savings Plan, 2.g. Company Car, 2.h. Club Dues, and 2.i.
Financial Planning Assistance will be paid in a single lump sum payment of one
million six hundred ninety-one thousand three hundred seventy nine dollars
($1,691,379) via direct deposit on or before January 19, 2007. The Company shall
deduct from any payments to be made by it to or on behalf of Mr. Imbriani under
this Transition Agreement any amounts required to be withheld in respect of any
federal, state or local income or other taxes.

4


--------------------------------------------------------------------------------


 

Section 4.

Covenants.


 


A.             BASIS FOR COVENANTS.  MR. IMBRIANI AGREES AND ACKNOWLEDGES THAT
HE OCCUPIED A POSITION OF SUBSTANTIAL CONFIDENCE AND TRUST WITH THE COMPANY AND,
IN SUCH POSITION, THAT HE HAS ACCESS TO CONFIDENTIAL INFORMATION.  MR. IMBRIANI
FURTHER AGREES AND ACKNOWLEDGES THAT THE NATURE AND PERIODS OF RESTRICTIONS
IMPOSED BY THE FOLLOWING COVENANTS ARE FAIR, REASONABLE AND NECESSARY TO PROTECT
AND PRESERVE FOR THE COMPANY ITS LEGITIMATE AND PROTECTIBLE INTERESTS AND THAT
SUCH RESTRICTIONS WILL NOT PREVENT MR. IMBRIANI FROM EARNING A LIVELIHOOD.  MR.
IMBRIANI AGREES THAT THE COMPANY WOULD SUSTAIN AN IRREPARABLE LOSS AND DAMAGE IF
MR. IMBRIANI WERE TO BREACH THE COVENANTS AND THAT THE COVENANTS ARE MADE AS AN
INDUCEMENT TO ENTER, AND HAVE BEEN RELIED UPON BY THE COMPANY IN ENTERING, THIS
AGREEMENT.


B.             COVENANT TO MAINTAIN CONFIDENTIAL INFORMATION.  MR. IMBRIANI
SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF THE COMPANY ALL
CONFIDENTIAL INFORMATION WHICH SHALL HAVE BEEN OBTAINED BY MR. IMBRIANI DURING
MR. IMBRIANI’S EMPLOYMENT BY THE COMPANY.  AT NO TIME DURING OR AFTER
TERMINATION OF MR. IMBRIANI’S EMPLOYMENT WITH THE COMPANY SHALL MR. IMBRIANI,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, COMMUNICATE OR DIVULGE ANY
CONFIDENTIAL INFORMATION TO ANYONE OTHER THAN THE COMPANY AND THOSE DESIGNATED
BY IT, EXCEPT TO THE EXTENT THAT (I) SUCH DISCLOSURE OR USE IS DIRECTLY RELATED
TO AND REQUIRED BY MR. IMBRIANI’S PERFORMANCE OF DUTIES ASSIGNED TO MR. IMBRIANI
BY THE COMPANY; (II) SUCH DISCLOSURE IS REQUIRED IN CONNECTION WITH ANY ACTION
BY MR. IMBRIANI TO ENFORCE RIGHTS UNDER THIS AGREEMENT OR (III) SUCH DISCLOSURE
IS REQUIRED BY A COURT OF LAW, GOVERNMENTAL AGENCY, OR BY ANY ADMINISTRATIVE OR
LEGISLATIVE BODY WITH JURISDICTION TO ORDER MR. IMBRIANI TO DIVULGE OR DISCLOSE
SUCH CONFIDENTIAL INFORMATION; PROVIDED, THAT, MR. IMBRIANI SHALL PROVIDE TEN
(10) DAYS (OR SUCH SHORTER NOTICE AS MR. IMBRIANI CAN REASONABLY PROVIDE UNDER
THE THEN CIRCUMSTANCES) PRIOR WRITTEN NOTICE TO THE COMPANY OF ANY SUCH
REQUIREMENT OR ORDER TO DISCLOSE CONFIDENTIAL INFORMATION SO THAT THE COMPANY
MAY SEEK A PROTECTIVE ORDER OR SIMILAR REMEDY; AND, PROVIDED, FURTHER, THAT, IN
EACH CASE SET FORTH ABOVE, MR. IMBRIANI INFORMS THE RECIPIENTS THAT SUCH
INFORMATION OR COMMUNICATION IS CONFIDENTIAL IN NATURE.


C.             CONFIDENTIALITY OF TRANSITION AGREEMENT.  MR. IMBRIANI
UNDERSTANDS AND AGREES HE SHALL TREAT THIS TRANSITION AGREEMENT AS CONFIDENTIAL
AND THAT HE SHALL NOT DISCLOSE OR DIVULGE THE TERMS OF THIS TRANSITION AGREEMENT
TO ANY THIRD PARTY, WITH THE EXCEPTION OF HIS IMMEDIATE FAMILY, HIS ACCOUNTANT,
BANKER OR FINANCIAL ADVISOR, HIS ATTORNEY, A SUBSEQUENT EMPLOYER (AS TO HIS
OBLIGATION UNDER THIS SECTION 4) OR THE INTERNAL REVENUE SERVICE; PROVIDED,
HOWEVER, THAT BEFORE ANY DISCLOSURE PERMITTED BY THIS SUBSECTION IS UNDERTAKEN,
MR. IMBRIANI SHALL INFORM SUCH THIRD PARTY OF THE OBLIGATION TO MAINTAIN THIS
TRANSITION AGREEMENT AS CONFIDENTIAL AS PROVIDED HEREIN AND PROVIDED FURTHER
THAT ANY PORTION DISCLOSED BY THE COMPANY SHALL NOT BE SUBJECT TO THIS
OBLIGATION.


D.             COVENANT NOT TO DISPARAGE.  THE COMPANY AND MR. IMBRIANI EACH
COVENANT AND AGREE NOT TO DISPARAGE THE OTHER AND, IN THE CASE OF THE COMPANY,
ITS AFFILIATES, OR MAKE ANY DEROGATORY STATEMENTS CONCERNING THE OTHER OR, IN
THE CASE OF THE COMPANY, ANY OF ITS OFFICERS, DIRECTORS, REPRESENTATIVES,
EMPLOYEES OR AGENTS.


E.             COVENANT NOT TO COMPETE.  MR. IMBRIANI HEREBY COVENANTS AND
AGREES THAT DURING THE TRANSITION PERIOD, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, HE SHALL NOT ENGAGE, DIRECTLY OR INDIRECTLY, IN A COMPETITIVE
ACTIVITY EITHER FOR HIS OWN BENEFIT OR AS AN OFFICER, DIRECTOR, SHAREHOLDER (OF
MORE THAN ONE PERCENT), PARTNER, PROPRIETOR, EMPLOYEE, AGENT, CONSULTANT, OR
INDEPENDENT CONTRACTOR OF ANY PERSON.  TO THE EXTENT THAT THE COVENANT PROVIDED
FOR IN THIS SECTION 4.E. MAY LATER BE DEEMED BY A COURT TO BE TOO BROAD TO BE
ENFORCED WITH RESPECT TO ITS DURATION OR WITH RESPECT TO ANY PARTICULAR ACTIVITY
OR GEOGRAPHIC AREA, THE COURT MAKING SUCH DETERMINATION SHALL HAVE THE POWER TO
REDUCE THE DURATION OR SCOPE OF THE PROVISION, AND TO ADD OR DELETE SPECIFIC
WORDS OR PHRASES TO OR FROM THE PROVISION.  THE PROVISION AS MODIFIED SHALL THEN
BE ENFORCED.


F.              INVENTIONS AND PATENTS.  MR. IMBRIANI AGREES THAT ALL WORK
PRODUCT BELONGS TO THE COMPANY.  MR. IMBRIANI WILL PROMPTLY DISCLOSE SUCH WORK
PRODUCT TO THE BOARD AND PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD
(WHETHER DURING OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM SUCH
OWNERSHIP (INCLUDING, WITHOUT LIMITATION, THE EXECUTION AND DELIVERY OF
ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY AND OTHER INSTRUMENTS) AND TO PROVIDE
REASONABLE ASSISTANCE TO THE COMPANY IN CONNECTION WITH THE PROSECUTION OF ANY
APPLICATIONS FOR PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS OR REISSUES
THEREOF OR IN THE PROSECUTION OR DEFENSE OF INTERFERENCES RELATING TO ANY WORK
PRODUCT.


G.             COVENANT REGARDING SOLICITATION.  MR. IMBRIANI COVENANTS AND
AGREES THAT DURING THE TRANSITION PERIOD, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
MR. IMBRIANI WILL NOT, DIRECTLY OR INDIRECTLY, EITHER FOR HIMSELF OR FOR ANY
OTHER PERSON (I) SOLICIT ANY EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE HIS OR HER EMPLOYMENT OR

5


--------------------------------------------------------------------------------



 


CONSULTING RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) EMPLOY
ANY EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES DURING THE
PERIOD OF HIS OR HER EMPLOYMENT OR CONSULTING RELATIONSHIP WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES (UNTIL AT LEAST 12 MONTHS HAVE TRANSPIRED SINCE THE
INDIVIDUAL LEFT THE EMPLOY OF THE COMPANY OR ANY OF IT SUBSIDIARIES); (III)
SOLICIT ANY CUSTOMER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO PURCHASE OR
DISTRIBUTE INFORMATION, PRODUCTS OR SERVICES OF OR ON BEHALF OF MR. IMBRIANI OR
SUCH OTHER PERSON THAT ARE COMPETITIVE WITH THE INFORMATION, PRODUCTS OR
SERVICES PROVIDED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR (IV) TAKE ANY
ACTION THAT MAY CAUSE MATERIAL INJURY TO THE RELATIONSHIPS BETWEEN THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR EMPLOYEES AND ANY LESSOR, LESSEE,
VENDOR, SUPPLIER, CUSTOMER, DISTRIBUTOR, EMPLOYEE, CONSULTANT OR OTHER BUSINESS
ASSOCIATE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AS SUCH RELATIONSHIP RELATES
TO THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ CONDUCT OF THEIR BUSINESS.


SECTION 5.              DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT.

 Mr. Imbriani shall deliver to the Company on or before December 31, 2006, or at
any time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or Work Product which he may then
possess or have under his control regardless of the location or form of such
material and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Company.


SECTION 6.              COMPANY COMPUTER.  MR. IMBRIANI MAY CONTINUE TO USE HIS
COMPANY LAPTOP COMPUTER, CELL PHONE AND BLACKBERRY FOLLOWING THE TERMINATION OF
HIS ACTIVE EMPLOYMENT THROUGH THE END OF HIS CONSULTING AGREEMENT.  AT THE END
OF HIS CONSULTING AGREEMENT, MR. IMBRIANI MAY PURCHASE THE COMPANY LAPTOP
COMPUTER, CELL PHONE AND BLACKBERRY FOR ITS THEN PREVAILING FAIR MARKET VALUE. 
BEFORE PURCHASING THE COMPUTER, HOWEVER, MR. IMBRIANI WILL MAKE THE COMPUTER
AVAILABLE TO THE COMPANY’S IT DEPARTMENT WHICH WILL REMOVE FROM ITS HARD DRIVE
ALL COMPANY DOCUMENTS WHICH ARE CONSIDERED PROPRIETARY AND CONFIDENTIAL TRADE
SECRETS.


SECTION 7.              ENFORCEMENT.  BECAUSE MR. IMBRIANI’S SERVICES ARE UNIQUE
AND BECAUSE MR. IMBRIANI HAS ACCESS TO CONFIDENTIAL INFORMATION AND WORK
PRODUCT, THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD BE AN INADEQUATE
REMEDY FOR ANY BREACH OF THIS TRANSITION AGREEMENT.  THEREFORE, IN THE EVENT OF
A BREACH OR THREATENED BREACH OF THIS TRANSITION AGREEMENT, THE COMPANY OR ITS
SUCCESSORS OR ASSIGNS MAY, AFTER PROVIDING MR. IMBRIANI WITH AT LEAST 15
BUSINESS DAYS’ WRITTEN NOTICE AND REQUESTING THAT HE CEASE THE VIOLATION PRIOR
TO THE EXPIRATION OF THAT PERIOD, IN THE EVENT IT WISHES TO APPLY THE PROVISIONS
OF THE NEXT SENTENCE HEREOF, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING
IN THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE, OR PREVENT
ANY VIOLATIONS OF, THE PROVISIONS HEREOF.  IN ADDITION TO THE FOREGOING, AND NOT
IN ANY WAY IN LIMITATION THEREOF, OR IN LIMITATION OF ANY RIGHT OR REMEDY
OTHERWISE AVAILABLE TO THE COMPANY, IF MR. IMBRIANI VIOLATES ANY PROVISION OF
SECTION 4 AND DOES NOT CURE DURING THE NOTICE PERIOD DESCRIBED ABOVE, ANY
PAYMENTS THEN OR THEREAFTER DUE FROM THE COMPANY TO MR. IMBRIANI PURSUANT TO
SECTION 2 HERETO SHALL BE TERMINATED FORTHWITH AND THE COMPANY’S OBLIGATION TO
PAY AND MR. IMBRIANI’S RIGHT TO RECEIVE SUCH PAYMENTS SHALL TERMINATE AND BE OF
NO FURTHER FORCE OR EFFECT, IN EACH CASE WITHOUT LIMITING OR AFFECTING MR.
IMBRIANI’S OBLIGATIONS UNDER SUCH SECTION 4 OR THE COMPANY’S OTHER RIGHTS AND
REMEDIES AVAILABLE AT LAW OR EQUITY.


SECTION 8.              COOPERATION.  MR. IMBRIANI AGREES THAT HE WILL COOPERATE
IN THE DEFENSE OF ANY ACTUAL AND POTENTIAL CLAIMS FILED AGAINST THE COMPANY OR
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, INCLUDING BUT NOT LIMITED TO, ANY
ACTUAL OR POTENTIAL CLAIMS WHICH MAY REQUIRE MR. IMBRIANI’S INVOLVEMENT.  THE
COMPANY AGREES TO PROVIDE REASONABLE NOTICE TO MR. IMBRIANI TAKING INTO ACCOUNT
ANY OTHER OBLIGATIONS TO WHICH HE MAY BE SUBJECT.  PQ WILL PAY ALL REASONABLE
TRAVEL AND OTHER EXPENSES, INCLUDING LEGAL EXPENSES, RELATED TO MR. IMBRIANI’S
COOPERATION IN THIS REGARD.  IN CALENDAR YEAR 2007, MR. IMBRIANI’S COMPENSATION
FOR SUCH SERVICES SHALL BE CONSIDERED PART OF HIS CONSULTING FEES; THEREAFTER,
MR. IMBRIANI SHALL BE PAID ONE THOUSAND THREE HUNDRED SEVENTY-FIVE DOLLARS
($1,375) PER DAY FOR EACH DAY OF SERVICE HEREUNDER.

6


--------------------------------------------------------------------------------


 


SECTION 9.              INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY MR.
IMBRIANI, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGAINST ALL
REASONABLE COSTS, CHARGES AND EXPENSES INCURRED OR SUSTAINED BY MR. IMBRIANI,
INCLUDING THE REASONABLE FEES AND COSTS OF LEGAL COUNSEL SELECTED AND RETAINED
BY MR. IMBRIANI, IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING TO WHICH MR.
IMBRIANI MAY BE MADE A PARTY BY REASON OF MR. IMBRIANI BEING OR HAVING BEEN AN
OFFICER, DIRECTOR, OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES. MR.
IMBRIANI SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 9 UNLESS HE
MEETS THE STANDARD OF CONDUCT SPECIFIED UNDER PENNSYLVANIA LAW.  IN ADDITION,
MR. IMBRIANI SHALL BE COVERED DURING THE ENTIRE TERM OF THIS TRANSITION
AGREEMENT AND THEREAFTER BY OFFICER AND DIRECTOR LIABILITY INSURANCE IN AMOUNTS
AND ON TERMS SIMILAR TO THAT AFFORDED TO OTHER EXECUTIVES AND/OR DIRECTORS OF
THE COMPANY (OR FORMER EXECUTIVES AND/OR DIRECTORS, AS APPLICABLE), WHICH
INSURANCE SHALL BE PAID BY THE COMPANY.


SECTION 10.            DEATH.  IF MR. IMBRIANI DIES PRIOR TO THE COMPLETION OF
THE COMPANY’S PAYMENT TO HIM OF ALL THE PAYMENTS AND BENEFITS SET FORTH IN
SECTION 2 OF THIS TRANSITION AGREEMENT, THE COMPANY SHALL PAY TO MR. IMBRIANI’S
ESTATE ALL SALARY CONTINUATION PAYMENTS, AND OTHER BENEFITS OWING TO MR.
IMBRIANI, PURSUANT TO THIS TRANSITION AGREEMENT.  THE COMPANY SHALL PAY ANY AND
ALL SUMS THAT ARE PAYABLE IN CASH DUE TO MR. IMBRIANI’S ESTATE IN ONE LUMP SUM
PAYMENT AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER MR. IMBRIANI’S DEATH.


SECTION 11.            PAYMENT DATES ARE FIXED/CODE SECTION 409A.  NEITHER MR.
IMBRIANI NOR THE COMPANY MAY, AT ANY TIME, ACCELERATE OR MODIFY THE PAYMENT
SCHEDULES FOR ANY OF THE CASH AND NON-CASH BENEFITS DESCRIBED UNDER SECTION 2,
UNLESS THE UNITED STATES TREASURY DEPARTMENT OR INTERNAL REVENUE SERVICE ISSUES
GUIDANCE UNDER CODE SECTION 409A PERMITTING OTHERWISE (IN WHICH CASE, THE
PAYMENT SCHEDULE FOR SUCH PAYMENTS MAY BE MODIFIED ONLY IN ACCORDANCE WITH SUCH
GUIDANCE AND ONLY BY MUTUAL AGREEMENT OF BOTH PARTIES).


SECTION 12.            RESIGNATION OF PQ OFFICER POSITIONS.  MR. IMBRIANI HEREBY
RESIGNS, AS OF THE EFFECTIVE DATE, FROM ANY AND ALL COMPANY (INCLUDING
SUBSIDIARIES, DIVISIONS, PARENTS, RELATED OR AFFILIATED COMPANIES OR EMPLOYEE
BENEFIT PLAN COMMITTEES) DIRECTOR, OFFICER AND COMMITTEE POSITIONS.  MR.
IMBRIANI ALSO AGREES THAT AS OF THE EFFECTIVE DATE, HE WILL NO LONGER HAVE THE
AUTHORITY, NOR WILL HE CAUSE THE COMPANY, TO INCUR ANY CONTRACTUAL OR FINANCIAL
OBLIGATIONS.


SECTION 13.            EMPLOYEE UNDERSTANDING.  MR. IMBRIANI UNDERSTANDS AND
AGREES THAT HE WOULD NOT RECEIVE THE CONSIDERATION, NOR WOULD HE BE ENTITLED TO
ALL THE MONIES OR BENEFITS SPECIFIED IN SECTION 2 ABOVE, EXCEPT FOR HIS
EXECUTION OF THIS TRANSITION AGREEMENT AND HIS AGREEMENT TO FULFILL THE PROMISES
AS DESCRIBED HEREIN.


SECTION 14.            DEFINITIONS.

“Board” shall mean the board of directors of the Company.

“Business Day” shall mean any day that is not a Saturday, Sunday, or a day on
which banking institutions in New York are not required to be open.

“Competitive Activity” shall mean any business activity when such activity
involves substantial and direct competition with any business activity or
significant line of business of the Company or its subsidiaries; provided,
however, the term “Competitive Activity” shall not include Mr. Imbriani
rendering services exclusively to a division, business unit, or affiliate of a
company where such division, business unit, or affiliate is not engaged in
substantial and direct competition with the Company’s business as of the date of
change of control or businesses of the successor in which Mr. Imbriani has been
employed, even if other divisions, business units, or affiliates of such company
are engaged in business activities that involve such substantial and direct
competition.

“Confidential Information” shall mean any information relating to the Company or
its business or to any of its parents, Subsidiaries or affiliates, whether
proprietary or otherwise, and that is treated as confidential and not generally
known to the public, including without limitation (i) research, marketing and
financial information, observations, procedures and data; (ii) products or
services; (iii) costs and pricing structures; (iv) analyses; (v) drawings,
photographs and reports; (vi) computer software, including operating systems,
applications and program listings; (vii) flow charts, manuals and documentation;
(viii) data bases; (ix) accounting and business methods; (x) inventions,
devices, new developments, and business and manufacturing processes, methods,
techniques and systems, whether patentable or unpatentable and whether or not
reduced to practice; (xi) customers, vendors, suppliers and customer, vendor and
supplier lists; (xii) other copyrightable works; (xiii) all production methods,
processes, technology and trade secrets and (xiv) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the

7


--------------------------------------------------------------------------------


 

public prior to the date Mr. Imbriani proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof “Subsidiary” or “Subsidiaries” of any Person
shall mean any corporation, partnership, joint venture or other legal entity of
which such Person (either alone or through or together with any other Person),
owns, directly or indirectly, 50% or more of the stock or other equity interests
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity.

“Subsidiary” or “Subsidiaries” of any Person shall mean any corporation,
partnership, joint venture or other legal entity of which such Person (either
alone or through or together with any other Person), owns, directly or
indirectly, 50% or more of the stock or other equity interests which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.

“Transition Period” shall be defined as beginning on January 1, 2007 and
continuing through October 31, 2008.

“Work Product” shall mean all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, tradenames, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development or existing or future products or services and which are
conceived, developed or made by Mr. Imbriani (whether or not during usual
business hours and whether or not alone or in conjunction with any other Person)
while employed by the Company together with all patent applications, letters
patent, trademark, tradename and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing.


SECTION 15.            GENERAL PROVISIONS.


A.             SEVERABILITY.  IT IS THE DESIRE AND INTENT OF THE PARTIES HERETO
THAT THE PROVISIONS OF THIS TRANSITION AGREEMENT BE ENFORCED TO THE FULLEST
EXTENT PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH
JURISDICTION IN WHICH ENFORCEMENT IS SOUGHT. ACCORDINGLY, IF ANY PARTICULAR
PROVISION OF THIS TRANSITION AGREEMENT SHALL BE ADJUDICATED BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, PROHIBITED OR UNENFORCEABLE FOR ANY
REASON, SUCH PROVISION, AS TO SUCH JURISDICTION, SHALL BE INEFFECTIVE, WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF THIS TRANSITION AGREEMENT OR AFFECTING
THE VALIDITY OR ENFORCEABILITY OF THIS TRANSITION AGREEMENT OR AFFECTING THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.
NOTWITHSTANDING THE FOREGOING, IF SUCH PROVISION COULD BE MORE NARROWLY DRAWN SO
AS NOT TO BE INVALID, PROHIBITED OR UNENFORCEABLE IN SUCH JURISDICTION, IT
SHALL, AS TO SUCH JURISDICTION, BE SO NARROWLY DRAWN, WITHOUT INVALIDATING THE
REMAINING PROVISIONS OF THIS TRANSITION AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


B.             NOTICES. ALL NOTICES, REQUESTS, DEMANDS, CLAIMS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SUFFICIENT IF (I) DELIVERED
PERSONALLY, (II) DELIVERED BY CERTIFIED UNITED STATES POST OFFICE MAIL RETURN
RECEIPT REQUESTED, (III) TELECOPIED OR (IV) SENT TO THE RECIPIENT BY A
NATIONALLY-RECOGNIZED OVERNIGHT COURIER SERVICE (CHARGES PREPAID) AND ADDRESSED
TO THE INTENDED RECIPIENT AS SET FORTH BELOW:


(I)                                    IF TO MR. IMBRIANI, TO:

Michael R. Imbriani
195 Daylesford Blvd.
Berwyn, PA  19312


WITH A COPY TO:

Morgan, Lewis & Bockius, LLP
1700 Market Street
Philadelphia, PA  19103



8


--------------------------------------------------------------------------------


 

Attention:  Robert J. Lichtenstein


(II)                           IF TO THE COMPANY, TO:

PQ Corporation
1200 Swedesford Road
Berwyn, PA  19312

Attention:              William J. Sichko, Jr.

With a copy to:

Buchanan Ingersoll & Rooney
301 Oxford Centre, 20th Floor
Pittsburgh, PA  15219

Attention:              Thomas S. Giotto


OR SUCH OTHER ADDRESS AS THE RECIPIENT PARTY TO WHOM NOTICE IS TO BE GIVEN MAY
HAVE FURNISHED TO THE OTHER PARTY IN WRITING IN ACCORDANCE HEREWITH. ANY SUCH
COMMUNICATION SHALL DEEMED TO HAVE BEEN DELIVERED AND RECEIVED (A) IN THE CASE
OF PERSONAL DELIVERY, ON THE DATE OF SUCH DELIVERY, (B) IN THE CASE OF DELIVERY
BY MAIL, ON THE THIRD BUSINESS DAY FOLLOWING SUCH MAILING, (C) IF TELECOPIED, ON
THE DATE TELECOPIED, AND (D) IN THE CASE OF DELIVERY BY NATIONALLY-RECOGNIZED,
OVERNIGHT COURIER, ON THE BUSINESS DAY FOLLOWING DISPATCH.


C.             ENTIRE AGREEMENT.  THE TRANSITION AGREEMENT, INCLUDING THE
CONSULTING AGREEMENT REFERRED TO ABOVE, EMBODIES THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR OR
CONTEMPORANEOUS UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE
PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN
ANY WAY, INCLUDING, WITHOUT LIMITATION, THE CHANGE IN CONTROL AGREEMENT.


D.             COUNTERPARTS.  THIS TRANSITION AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


E.             SUCCESSORS AND ASSIGNS.


(I)           EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS TRANSITION AGREEMENT
SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY MR. IMBRIANI AND
THE COMPANY AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, REPRESENTATIVES AND
ESTATE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF MR.
IMBRIANI UNDER THIS TRANSITION AGREEMENT SHALL NOT BE ASSIGNED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY AND EXCEPT AS PROVIDED IN SUBSECTION (II) BELOW,
THE OBLIGATIONS OF THE COMPANY UNDER THIS TRANSITION AGREEMENT SHALL NOT BE
ASSIGNED WITHOUT THE PRIOR WRITTEN CONSENT OF MR. IMBRIANI.  THIS TRANSITION
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY MR. IMBRIANI’S
LEGAL REPRESENTATIVES IN ACCORDANCE WITH ITS TERMS.


(II)          THE COMPANY WILL REQUIRE ANY SUCCESSOR TO THE COMPANY OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ASSUME EXPRESSLY AND AGREE TO PERFORM THIS
TRANSITION AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE. AS USED
IN THIS TRANSITION AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS HEREINBEFORE
DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH
ASSUMES AND AGREES TO PERFORM THIS TRANSITION AGREEMENT BY OPERATION OF LAW OR
OTHERWISE.


F.              AMENDMENT AND WAIVER. THE PROVISIONS OF THIS TRANSITION
AGREEMENT MAY BE AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY AND MR. IMBRIANI, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN
ENFORCING THE PROVISIONS OF THIS TRANSITION AGREEMENT SHALL AFFECT THE VALIDITY,
BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.

9


--------------------------------------------------------------------------------


 


G.             GOVERNING LAW.  THIS TRANSITION AGREEMENT, THE RELEASE AGREEMENT
AND THE MUTUAL RELEASE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE DOMESTIC LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF PENNSYLVANIA. 
THE PARTIES ACKNOWLEDGE THAT THEY HAVE DETERMINED THAT THIS TRANSITION AGREEMENT
SHALL NOT BE TREATED AS AN EMPLOYEE WELFARE BENEFIT PLAN AS THAT TERM IS DEFINED
UNDER EMPLOYEE RETIREMENT INCOME SECURITY ACT, AS AMENDED, 29 U.S.C. § 1002
(“ERISA”).


H.             DESCRIPTIVE HEADINGS; NOUNS AND PRONOUNS.  DESCRIPTIVE HEADINGS
ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY PROVISION OF THIS TRANSITION AGREEMENT.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUNS USED HEREIN SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS
SHALL INCLUDE THE PLURAL AND VICE-VERSA.


I.              ADJUDICATION OF CONTROVERSY OR CLAIMS.  ANY CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS TRANSITION AGREEMENT, OR ANY BREACH HEREOF:
SHALL BE SETTLED IN ACCORDANCE WITH THE TERMS OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS TRANSITION
AGREEMENT.


(I)           CLAIMS FOR EMPLOYEE BENEFITS. ANY CONTROVERSY OR CLAIM RELATING TO
AN EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA REFERENCED IN SECTION 2 OF THIS
TRANSITION AGREEMENT INITIALLY SHALL BE SUBMITTED PURSUANT TO THE ADMINISTRATIVE
CLAIMS PROCEDURES ESTABLISHED BY THE PLAN SPONSOR OF THE EMPLOYEE BENEFIT PLAN
IN QUESTION.  SUCH CLAIMS PROCEDURES SHALL BE FULLY EXHAUSTED, AND THE
DETERMINATION THEREUNDER SHALL BE FINAL AND BINDING, SUBJECT TO ANY RIGHT OF
REVIEW HEREUNDER, IF ALL OF THE PROCEDURES HAVE BEEN FOLLOWED.  IF MR. IMBRIANI
DESIRES FURTHER REVIEW OF THE FINAL AND BINDING ADMINISTRATIVE DETERMINATION,
HIS SOLE AND EXCLUSIVE RECOURSE SHALL BE PURSUANT TO THE ARBITRATION PROCEDURES
HEREIN, AND MR. IMBRIANI HEREBY EXPRESSLY WAIVES ANY RIGHT OF REVIEW IN STATE OR
FEDERAL COURT OR PURSUANT TO ANY AGENCY RULES OR REGULATIONS, INCLUDING WITHOUT
LIMITATION THOSE ESTABLISHED BY THE DEPARTMENT OF LABOR.  ADJUDICATION OF ANY
CLAIM FOR BENEFITS UNDER THIS SUBSECTION IN ARBITRATION SHALL BE UNDER THE
ARBITRARY AND CAPRICIOUS STANDARD OF REVIEW MANDATED BY ERISA, WITHOUT REGARD TO
ANY CLAIM OR ASSERTION BY MR. IMBRIANI FOR DE NOVO REVIEW.


(II)          ALL OTHER CLAIMS.  IN THE EVENT OF ANY CONTROVERSY OR CLAIM
HEREUNDER, OTHER THAN ONE RELATING TO AN EMPLOYEE BENEFIT AS SET FORTH IN THE
PRECEDING SUBSECTION, THE PARTIES’ SOLE AND EXCLUSIVE RECOURSE SHALL BE PURSUANT
TO THE ARBITRATION PROCEDURES HEREIN, AND EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT OF REVIEW IN STATE OR FEDERAL COURT OR PURSUANT TO ANY AGENCY RULES OR
REGULATIONS, INCLUDING WITHOUT LIMITATION THOSE ESTABLISHED BY THE DEPARTMENT OF
LABOR.


(III)          ARBITRATION PROCEDURES.  APPEALS OF CLAIMS UNDER SUBSECTION (I)
ABOVE, OR CLAIMS OR DISPUTES INITIATED UNDER SUBSECTION (II) ABOVE, SHALL BE
SETTLED BY ARBITRATION IN ACCORDANCE WITH EMPLOYMENT DISPUTE RESOLUTION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION (OR SUCH OTHER RULES AS MAY BE AGREED UPON
BY MR. IMBRIANI AND THE COMPANY).  THE PLACE OF THE ARBITRATION SHALL BE
PHILADELPHIA, PENNSYLVANIA., OR SUCH OTHER LOCATION AS MAY BE MUTUALLY AGREED BY
THE PARTIES.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE
ENTERED BY ANY COURT HAVING JURISDICTION THEREOF.  SUCH AWARD SHALL BE BINDING
AND CONCLUSIVE UPON THE PARTIES HERETO.


J.              LEGAL EXPENSES. THE COMPANY AGREES TO PAY, TO THE FULL EXTENT
PERMITTED BY LAW, ALL REASONABLE ATTORNEYS’ FEES AND COSTS, AS WELL AS ALL
REASONABLE COSTS AND FEES ASSOCIATED WITH ANY ARBITRATION, WHICH MR. IMBRIANI
MAY REASONABLY INCUR AS A RESULT OF ANY CONTEST OF THE VALIDITY OR
ENFORCEABILITY OF, OR THE COMPANY’S LIABILITY UNDER, ANY PROVISION OF THIS
TRANSITION AGREEMENT; PROVIDED, HOWEVER, THAT SUCH PAYMENT SHALL BE MADE AFTER,
AND ONLY IF, MR. IMBRIANI PREVAILS ON AT LEAST ONE MATERIAL ISSUE RAISED IN THE
PROCEEDING FOLLOWING EXHAUSTION OF ALL RIGHTS OF APPEAL OR REVIEW.


SECTION 16.            AFFIRMATIONS.  MR. IMBRIANI AFFIRMS THAT HE HAS NOT
FILED, NOR HAS HE CAUSED TO BE FILED, NOR IS MR. IMBRIANI PRESENTLY A PARTY TO
ANY CLAIM, COMPLAINT, OR ACTION AGAINST RELEASEES IN ANY FORUM OR FORM.  MR.
IMBRIANI FURTHER AFFIRMS THAT HE HAS BEEN PAID AND/OR HAS RECEIVED ALL LEAVE
(PAID OR UNPAID), COMPENSATION, WAGES, BONUSES AND/OR COMMISSIONS TO WHICH MR.
IMBRIANI MAY BE ENTITLED AND THAT NO OTHER LEAVE (PAID OR UNPAID), COMPENSATION,
WAGES, BONUSES AND/OR COMMISSIONS ARE DUE TO MR. IMBRIANI, EXCEPT AS PROVIDED IN
THIS TRANSITION AGREEMENT. MR. IMBRIANI ACKNOWLEDGES THAT HE RECEIVED WITH THIS
TRANSITION AGREEMENT A COBRA NOTICE ADVISING OF HIM OF HIS RIGHTS UNDER COBRA.

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Transition Agreement
and General Release as of the date first written above.

WITNESS:

 

 

 

 

 

 

 

 

/s/ Kevin W. Doran

 

 

/s/ Michael R. Imbriani

 

 

 

Michael R. Imbriani, Individually

 

 

 

 

 

 

 

 

 

ATTEST:

 

PQ CORPORATION

 

 

 

/s/ Kevin W. Doran

 

 

 

 

 

 

 

 

By:

/s/ William J. Sichko, Jr.

 

 

 

 

William J. Sichko, Jr.

 

 

 

Chief Administrative Officer

 

 

 

 

 

NIAGARA HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Sichko, Jr.

 

 

 

 

William J. Sichko, Jr.

 

 

 

Secretary

 

 

11


--------------------------------------------------------------------------------


 

APPENDIX A

GENERAL RELEASE

1.             I, MICHAEL R. IMBRIANI, FOR AND IN CONSIDERATION OF CERTAIN
PAYMENTS TO BE MADE AND THE BENEFITS TO BE PROVIDED TO ME UNDER SECTION 2 OF THE
TRANSITION AGREEMENT TO WHICH THIS APPENDIX A IS ATTACHED, DATED AS OF NOVEMBER
8, 2006, (THE “TRANSITION AGREEMENT”) WITH PQ CORPORATION (THE “COMPANY”) AND
NIAGARA HOLDINGS, INC. (“NIAGARA”), AND CONDITIONED UPON SUCH PAYMENTS AND
PROVISIONS, DO HEREBY REMISE, RELEASE, AND FOREVER DISCHARGE THE COMPANY AND
EACH OF ITS PARENT CORPORATIONS, SUBSIDIARIES AND AFFILIATES, THEIR OFFICERS,
DIRECTORS, SHAREHOLDERS, PARTNERS, EMPLOYEES AND AGENTS, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS (HEREINAFTER
COLLECTIVELY INCLUDED WITHIN THE TERM THE “COMPANY”), ACTING IN ANY CAPACITY
WHATSOEVER, OF AND FROM ANY AND ALL MANNER OF ACTIONS AND CAUSES OF ACTIONS,
SUITS, DEBTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH I EVER
HAD, NOW HAVE, OR HEREAFTER MAY HAVE, OR WHICH MY HEIRS, EXECUTORS OR
ADMINISTRATORS HEREAFTER MAY HAVE, BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER FROM THE DATE OF THE TRANSITION AGREEMENT TO THE DATE OF THIS MR.
IMBRIANI RELEASE ARISING FROM OR RELATING IN ANY WAY TO MY EMPLOYMENT
RELATIONSHIP, AND THE TERMS, CONDITIONS AND BENEFITS PAYMENTS RESULTING
THEREFROM, AND THE TERMINATION OF MY EMPLOYMENT RELATIONSHIP WITH THE COMPANY,
INCLUDING BUT NOT LIMITED TO, ANY CLAIMS WHICH HAVE BEEN ASSERTED, COULD HAVE
BEEN ASSERTED, OR COULD BE ASSERTED NOW OR IN THE FUTURE UNDER ANY FEDERAL,
STATE OR LOCAL LAWS, INCLUDING ANY CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA”), AS AMENDED, 29 U.S.C. § 621 ET SEQ., , TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000E ET SEQ., THE AMERICANS
WITH DISABILITIES ACT, AS AMENDED, 42 U.S.C. § 12101 ET SEQ., THE FAMILY AND
MEDICAL LEAVE ACT OF 1993, AS AMENDED, 29 U. S. C. § 2601 ET SEQ., THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED. 29 U.S.C. § 1001, THE
PENNSYLVANIA HUMAN RELATIONS ACT, AS AMENDED, PA. STAT. TIT. 43, § 951 ET SEQ.,
AND THE COMMON LAW OF THE COMMONWEALTH OF PENNSYLVANIA, ANY CONTRACTS BETWEEN
THE COMPANY AND ME AND ANY COMMON LAW CLAIMS NOW OR HEREAFTER RECOGNIZED AND ALL
CLAIMS FOR COUNSEL FEES AND COSTS; PROVIDED, HOWEVER, THAT THIS MR. IMBRIANI
RELEASE SHALL NOT APPLY TO (I) ANY ENTITLEMENTS UNDER THE TERMS OF THE
TRANSITION AGREEMENT OR UNDER ANY OTHER PLANS OR PROGRAMS OF THE COMPANY IN
WHICH I PARTICIPATED AND UNDER WHICH I HAVE ACCRUED AND AM DUE A BENEFIT NOR
(II) TO MY RIGHT TO BE INDEMNIFIED BY THE COMPANY, PURSUANT TO SECTION 9 OF THE
TRANSITION AGREEMENT.

This release is intended to be a general release except that it excludes claims
under any statute or common law that Mr. Imbriani is legally barred from
releasing (MR. IMBRIANI SHOULD CONSULT WITH COUNSEL IF MR. IMBRIANI SEEKS
CLARIFICATION ON THE SCOPE OF THE RELEASE); provided, however, that Mr. Imbriani
represents and agrees by signing below that with respect to the Family and
Medical Leave Act, Mr. Imbriani has not been denied any leave or benefit
requested, with respect to the Fair Labor Standards Act and the Pennsylvania
Minimum Wage Act, Mr. Imbriani has received the appropriate pay under those Acts
for all hours worked for the Company and with respect to workers’ compensation
benefits, Mr. Imbriani has no known workplace injuries or occupational diseases.

Nothing herein is intended to or shall preclude Mr. Imbriani from filing a
charge with any appropriate federal, state, or local government agency and/or
cooperating with said agency in its investigation.  Mr. Imbriani, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against Releasees, without regard as to who
brought any said complaint or charge.

2.             SUBJECT TO THE LIMITATIONS OF PARAGRAPH 1 ABOVE, I EXPRESSLY
WAIVE ALL RIGHTS AFFORDED BY ANY STATUTE WHICH EXPRESSLY LIMITS THE EFFECT OF A
RELEASE WITH RESPECT TO UNKNOWN CLAIMS.  I UNDERSTAND THE SIGNIFICANCE OF THIS
RELEASE OF UNKNOWN CLAIMS AND THE WAIVER OF STATUTORY PROTECTION AGAINST A
RELEASE OF UNKNOWN CLAIMS WHICH PROVIDES THAT A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.

3.             I HEREBY AGREE AND RECOGNIZE THAT MY EMPLOYMENT BY THE COMPANY
WAS PERMANENTLY AND IRREVOCABLY SEVERED ON DECEMBER 31, 2006 AND THE COMPANY HAS
NO OBLIGATION, CONTRACTUAL OR OTHERWISE TO ME TO HIRE, REHIRE OR RE-EMPLOY ME IN
THE FUTURE.  I ACKNOWLEDGE THAT THE TERMS OF THE TRANSITION AGREEMENT PROVIDE ME
WITH PAYMENTS AND BENEFITS WHICH ARE IN ADDITION TO ANY AMOUNTS TO WHICH I
OTHERWISE WOULD HAVE BEEN ENTITLED.

4.             I HEREBY AGREE AND ACKNOWLEDGE THAT THE PAYMENTS AND BENEFITS
PROVIDED BY THE COMPANY ARE TO BRING ABOUT AN AMICABLE RESOLUTION OF MY
EMPLOYMENT ARRANGEMENTS AND ARE NOT TO BE CONSTRUED AS AN ADMISSION OF ANY
VIOLATION OF ANY FEDERAL, STATE OR LOCAL STATUTE OR REGULATION, OR OF ANY DUTY
OWED BY THE COMPANY AND THAT THIS MR. IMBRIANI RELEASE IS MADE VOLUNTARILY TO
PROVIDE AN AMICABLE RESOLUTION OF MY EMPLOYMENT RELATIONSHIP WITH THE COMPANY.

12


--------------------------------------------------------------------------------


 

5.             I HEREBY CERTIFY THAT I HAVE READ THE TERMS OF THIS RELEASE, THAT
I HAVE BEEN ADVISED BY THE COMPANY TO DISCUSS IT WITH MY ATTORNEY, AND THAT I
UNDERSTAND ITS TERMS AND EFFECTS.  I ACKNOWLEDGE, FURTHER, THAT I AM EXECUTING
THIS RELEASE OF MY OWN VOLITION WITH A FULL UNDERSTANDING OF ITS TERMS AND
EFFECTS AND WITH THE INTENTION OF RELEASING ALL CLAIMS RECITED HEREIN IN
EXCHANGE FOR THE CONSIDERATION DESCRIBED IN THE TRANSITION AGREEMENT, WHICH I
ACKNOWLEDGE IS ADEQUATE AND SATISFACTORY TO ME.  NONE OF THE ABOVE-NAMED
PARTIES, NOR THEIR AGENTS, REPRESENTATIVES, OR ATTORNEYS HAVE MADE ANY
REPRESENTATIONS TO ME CONCERNING THE TERMS OR EFFECTS OF THIS RELEASE OTHER THAN
THOSE CONTAINED HEREIN.

6.             I HEREBY ACKNOWLEDGE THAT I HAVE BEEN INFORMED THAT I HAVE THE
RIGHT TO CONSIDER THIS RELEASE FOR A PERIOD OF 21 DAYS PRIOR TO EXECUTION. I
ALSO UNDERSTAND THAT I HAVE THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF
SEVEN DAYS FOLLOWING EXECUTION BY GIVING WRITTEN NOTICE TO THE COMPANY.

Intending to be legally bound hereby, I execute the foregoing Release this 8th
day of November, 2006.

 

 

/s/ Kevin W. Doran

 

/s/ Michael R. Imbriani

Witness

 

Michael R. Imbriani

 

13


--------------------------------------------------------------------------------


 

APPENDIX B

MUTUAL RELEASE

1.             PQ CORPORATION, AND EACH OF ITS PARENT, SUBSIDIARIES AND
AFFILIATES, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, EMPLOYEES AND
AGENTS, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEIRS, EXECUTORS AND
ADMINISTRATORS (HEREINAFTER COLLECTIVELY, THE “COMPANY”),  FOR AND IN
CONSIDERATION OF THE RELEASE OF MICHAEL R. IMBRIANI (“MR. IMBRIANI”) UNDER
SECTION 2 OF THE TRANSITION AGREEMENT DATED AS OF NOVEMBER 8, 2006 (THE
“TRANSITION AGREEMENT”) TO WHICH THIS MUTUAL RELEASE IS ATTACHED AS APPENDIX B,
AND OTHER GOOD AND VALUABLE CONSIDERATION, DO HEREBY REMISE, RELEASE, AND
FOREVER DISCHARGE MR. IMBRIANI, HIS ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS
(HEREINAFTER COLLECTIVELY INCLUDED WITHIN THE TERM “MR. IMBRIANI”), ACTING IN
ANY CAPACITY WHATSOEVER, OF AND FROM ANY AND ALL MANNER OF ACTIONS AND CAUSES OF
ACTIONS, SUITS, DEBTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH
IT EVER HAD, NOW HAVE, OR HEREAFTER MAY HAVE, BY REASON OF ANY MATTER, CAUSE OR
THING WHATSOEVER FROM THE DATE OF HIS EMPLOYMENT BY THE COMPANY TO THE DATE OF
THIS MUTUAL RELEASE ARISING FROM OR RELATING IN ANY WAY TO MR. IMBRIANI’S
EMPLOYMENT RELATIONSHIP OR THE TERMINATION OF MR. IMBRIANI’S EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, INCLUDING BUT NOT LIMITED TO, ANY CLAIMS WHICH
HAVE BEEN ASSERTED, COULD HAVE BEEN ASSERTED, OR COULD BE ASSERTED NOW OR IN THE
FUTURE UNDER ANY FEDERAL, STATE OR LOCAL LAWS, ANY CONTRACTS BETWEEN THE COMPANY
AND MR. IMBRIANI AND ANY COMMON LAW CLAIMS NOW OR HEREAFTER RECOGNIZED AND ALL
CLAIMS FOR COUNSEL FEES AND COSTS; PROVIDED, HOWEVER, THAT THIS MUTUAL RELEASE
SHALL NOT APPLY TO ACTION ATTRIBUTABLE TO A CRIMINAL ACT, AN ACTION TO ENFORCE
THE TERMS OF THE TRANSITION AGREEMENT, APPENDIX A, GENERAL RELEASE, NOR SHALL
THIS RELEASE BECOME EFFECTIVE UNTIL THE EIGHTH DAY AFTER THE EXECUTION, WITHOUT
REVOCATION OF MR. IMBRIANI’S GENERAL RELEASE.

2.             SUBJECT TO THE LIMITATIONS OF PARAGRAPH 1 ABOVE, THE COMPANY
EXPRESSLY WAIVES ALL RIGHTS AFFORDED BY ANY STATUTE WHICH EXPRESSLY LIMITS THE
EFFECT OF A RELEASE WITH RESPECT TO UNKNOWN CLAIMS.  THE COMPANY UNDERSTANDS THE
SIGNIFICANCE OF THIS RELEASE OF UNKNOWN CLAIMS AND THE WAIVER OF STATUTORY
PROTECTION AGAINST A RELEASE OF UNKNOWN CLAIMS WHICH PROVIDES THAT A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT
MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.

The Company hereby certifies that it has been advised by counsel in the
preparation and review of this Mutual Release.

[SIGNATURE PAGE FOLLOWS]

14


--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, the Company executed the foregoing Mutual
Release this 8th day of November 2006.

PQ CORPORATION

 

 

 

By:

/s/ William J. Sichko, Jr.

 

 

Printed Name: William J. Sichko, Jr.

 

Title: Chief Administrative Officer

 

15


--------------------------------------------------------------------------------


 

APPENDIX C

THIS CONSULTING AGREEMENT is hereby entered into by and between PQ Corporation
(“PQ”) and Michael R. Imbriani (“Mr. Imbriani”) on this 8th day of November 2006
under which PQ and the Consultant agree as follows:


IMBRIANI’S DUTIES.  MR. IMBRIANI WILL PERFORM CONSULTING SERVICES AS REASONABLY
REQUESTED BY PQ’S CHIEF EXECUTIVE OFFICER OR HIS DESIGNEE.  AT SUCH TIME AS PQ
REQUESTS HIM TO RENDER SUCH SERVICES, PQ WILL PROVIDE MR. IMBRIANI WITH
REASONABLE ADMINISTRATIVE SUPPORT


TERM OF CONSULTING AGREEMENT.  THE TERM OF THE CONSULTING AGREEMENT WILL START
ON JANUARY 1, 2007 AND WILL CONTINUE UNTIL DECEMBER 31, 2007.


COMPENSATION.  PQ WILL PAY MR. IMBRIANI SEVENTY THOUSAND DOLLARS ($70,000) TO
WORK AS A CONSULTANT PURSUANT TO THIS CONSULTING AGREEMENT.  THIS AMOUNT SHALL
BE PAID TO MR. IMBRIANI IN A SINGLE LUMP SUM ON OR BEFORE DECEMBER 30, 2006.  IN
EXCHANGE FOR THE COMPENSATION, MR. IMBRIANI AGREES TO WORK 30 DAYS IN CALENDAR
YEAR 2007.  PQ AGREES TO PROVIDE MR. IMBRIANI REASONABLE NOTICE OF SUCH DAYS,
TAKING INTO ACCOUNT ANY OTHER OBLIGATIONS TO WHICH HE IS THEN SUBJECT.  IF MR.
IMBRIANI WORKS MORE THAN 30 DAYS DURING THE TERM OF THIS CONSULTING AGREEMENT,
HE WILL BE COMPENSATED AT A RATE OF $1,375 PER DAY.


EXPENSES.  PQ WILL REIMBURSE MR. IMBRIANI FOR ALL REASONABLE AND NECESSARY
EXPENSES PERFORMING ANY OF THE DUTIES REQUIRED OF HIM UNDER THIS CONSULTING
AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME
TO TIME.  ALL EXPENSES WILL BE REIMBURSED UNDER THE SAME CONDITIONS AS THE PQ
T+E POLICY. NOTWITHSTANDING THE FOREGOING, MR. IMBRIANI MUST SUBMIT ALL EXPENSE
REIMBURSEMENT REQUESTS TO THE PQ REPRESENTATIVE IDENTIFIED IN SECTION 7 OF THIS
CONSULTING AGREEMENT.


CONFIDENTIALITY.  MR. IMBRIANI AGREES THAT ALL OF THE COVENANTS OF SECTION 4 OF
HIS TRANSITION AGREEMENT ARE APPLICABLE TO ALL WORK THAT HE PERFORMS AS A
CONSULTANT.


SURVIVING PROVISIONS. THE OBLIGATIONS SET FORTH IN SECTIONS 5 OF THIS CONSULTING
AGREEMENT SHALL SURVIVE THE TERMINATION AND/OR EXPIRATION OF THE CONSULTING
AGREEMENT.


NOTICES TO THE COMPANY.  ALL NOTICES TO AND COMMUNICATIONS WITH PQ SHALL BE
DIRECTED TO:

(i)

 

if to Mr. Imbriani:

 

 

 

 

 

Michael R. Imbriani

 

 

195 Daylesford Blvd.

 

 

Berwyn, PA 19312

 

 

 

 

 

 

(ii)

 

if to the Company, to:

 

 

 

 

 

PQ Corporation

 

 

1200 Swedesford Road

 

 

Berwyn, PA 19312

 

 

Attention:

William J. Sichko, Jr.

 

 

 

 

 

 

 


TERMINATION OF CONSULTING AGREEMENT.  PQ SHALL HAVE THE RIGHT TO TERMINATE ITS
OBLIGATIONS UNDER THE CONSULTING AGREEMENT AT ANY TIME IN THE EVENT OF A
MATERIAL BREACH OF ANY OF ITS TERMS BY CONSULTANT.  PQ WILL PROVIDE CONSULTANT
WITH WRITTEN NOTICE OF BREACH OF THIS CONSULTING AGREEMENT, AND CONSULTANT WILL
HAVE TEN (10) BUSINESS DAYS TO CURE SUCH BREACH.  CONSULTANT WILL BE LIABLE FOR
ALL DAMAGES THAT MAY RESULT FROM HIS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
THE PERFORMANCE OF HIS OBLIGATIONS UNDER THIS CONSULTING AGREEMENT.

Agreed to by Consultant and PQ:

 

CONSULTANT:

 

/s/ MICHAEL R. IMBRIANI

 

 

Michael R. Imbriani

 

 

16


--------------------------------------------------------------------------------


 

DATE:

 

November 8, 2006

 

 

 

 

 

 

PQ CORPORATION

 

 

 

 

 

 

 

 

BY:

 

/s/ William J. Sichko, Jr.

 

 

 

William J. Sichko, Jr.

 

 

Chief Administrative Officer

 

 

 

DATE:

 

November 8, 2006

 

 

17


--------------------------------------------------------------------------------